Citation Nr: 1646303	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  11-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma.

In June 2014 the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   


FINDINGS OF FACT

1.  The Veteran was eligible for education benefits under Chapter 34, and for continued education benefits under Chapter 30, by virtue of having entered service prior to January 1, 1977, and having served continuously until he was discharged from service due to permanent disability in January 1987.

2.   The Veteran has not shown that a physical or mental disability prevented him from completing his course of training during his 10-year period of eligibility.


CONCLUSION OF LAW

The criteria for educational benefits under the Montgomery GI Bill are not met.  38 U.S.C.A. § 3031 (West 2014; 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, in June 2014 the Board found the Veteran not been provided adequate notice in regard to entitlement to Chapter 30 educational benefits and remanded the case to the AOJ for corrective notice.  Corrective notice was issued in March 2015, and the AOJ waited 30 days for a response before readjudicating the case in April 2015.  The Board finds the AOJ substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  The Board also finds the Veteran has now been provided adequate notice in regard to the claim on appeal.   

The Veteran has been advised of his entitlement to a hearing before the Board in support of his claim but he declined such a hearing.  The Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Evidence and Analysis

An individual may be entitled to educational assistance under Chapter 34 if he or she served on active duty for a period of more than 180 days, any part of which occurred during the period from January 31, 1955, to January 1, 1977, and was discharged or released therefrom under conditions under than dishonorable, or who was discharged or released from active duty because of a service-connected disability.  38 U.S.C.A. § 3452(a).

The Veteran in this case served on active duty from February 1976 to January 1987 and he was separated from service due to permanent physical disability, as documented on his DD Form 214.  He is accordingly eligible for education benefits under Chapter 34.  However, Chapter 34 (Vietnam Era GI Bill) was discontinued on December 31, 1989.

Education benefits under Chapter 30(Montgomery GI Bill, or MGIB) are generally intended for veterans who began military service beginning sometime after June 30, 1985.  See 38 U.S.C.A. § 3011(A).  However, a veteran who was eligible for benefits under Chapter 34 as of December 31, 1989, may receive benefits under Chapter 30 provided that he or she was on active service at any time beginning October 19, 1984, and ending July 1, 1985, and continued on active service thereafter without a break in service and either (i) served at least three years of continuous active service after July 1, 1985; or, (ii) was discharged or released from active duty after June 30, 1985, for a service-connected disability.  38 U.S.C.A. § 3011(B).

The Veteran is eligible for Chapter 30 benefits because he entered service prior to January 1, 1977, and served continuously until he was discharged from service due to permanent disability in January 1987.  

Except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or servicemember beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  Accordingly, even though the Veteran is show to be generally eligible for Chapter 30 benefits, he must use those benefits prior to the expiration of the delimiting date, which is in this case is January 27, 1997, ten years after his discharge from service. 38 C.F.R. § 21.7050.

VA shall grant an extension of the applicable delimiting period, provided: (1) the veteran applies for an extension with the time specified in 38 C.F.R. § 21.1033(c) as noted above; and, (2) the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a mental or physical disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program was medically infeasible.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7051(a).

In his present application for benefits, received in June 2009, the Veteran asserted he received Chapter 34 education benefits in 1987 but interrupted his training in order to accept employment at the VA Medical Center.  While the Veteran's acceptance of fulltime employment is admirable, it is not a valid reason for extending the delimiting date because it does not show or suggest a mental or physical disability that prevented the Veteran from completing his program of instruction.  Further, the time period for filing a claim for an extended period of eligibility for education benefits is one year from the date when the eligible individual's original period of eligibility ended, or one year from the date on which the eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  Thus, even if the Board construes the Veteran's present claim to be a request for extension of the delimiting date, it would have been untimely.  
   
The file does not show, and the Veteran has not asserted, that he had any periods of qualifying active duty after January 27, 1987, that might extend his delimiting date.  

Based on the evidence and analysis above the Board finds the Veteran was eligible for educational assistance under Chapter 34 and for continued education benefits under Chapter 30, but he did not use those benefits prior to the delimiting date.   Accordingly, his current claim for Chapter 30 education benefits must be denied.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In the present case the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 55-56; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The claim for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


